 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN WESLEY WILLIAMS,                           Case No. 1:17-cv-01310-AWI-JLT (PC)
12                 Plaintiff,                         ORDER ADOPTING IN FULL FINDINGS
                                                      AND RECOMMENDATIONS TO DENY
13           v.                                       PLAINTIFF’S MOTION FOR INJUNCTIVE
                                                      RELIEF
14    S. ALFARO, et al.,
                                                      (Docs. 21, 37)
15                 Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 12, 2018, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28
1          1. The findings and recommendations filed December 12, 2018 (Doc. 37), are
2    ADOPTED in full; and
3          2. Plaintiff’s motion for injunctive relief (Doc. 21) is DENIED.
4

5    IT IS SO ORDERED.

6    Dated: February 25, 2019
                                               SENIOR DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
